       Case 2:21-cr-00052-CKD Document 14 Filed 09/09/21 Page 1 of 1

                                                                           FILED
                        UNITED STATES DISTRICT COURT                September 09, 2021
                       EASTERN DISTRICT OF CALIFORNIA               CLERK, US DISTRICT COURT
                                                                      EASTERN DISTRICT OF
                                                                           CALIFORNIA


UNITED STATES OF AMERICA,                     Case No. 2:21-cr-52-CKD

                 Plaintiff,

      v.                                             ORDER FOR RELEASE OF
                                                      PERSON IN CUSTODY
RACHEL M MADONNA,

                 Defendant.

TO:    UNITED STATES MARSHAL:

      This is to authorize and direct you to release RACHEL M MADONNA ,

Case No. 2:21-cr-52-CKD Charge 16 USC § 551 and 36 C.F.R. § 261.58(e) , from

custody for the following reasons:

                       Release on Personal Recognizance

                       Bail Posted in the Sum of $

                              Unsecured Appearance Bond $

                              Appearance Bond with 10% Deposit

                              Appearance Bond with Surety

                              Corporate Surety Bail Bond

                          X   (Other):     TIME SERVED SENTENCE

      Issued at Sacramento, California on September 09, 2021 at _9:50 am____.

                                     By:   /s/ Carolyn K. Delaney

                                           Magistrate Judge Carolyn K. Delaney
